Citation Nr: 1414300	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-31 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968, from April 1969 to May 1973, and from August 1979 to June 1988.  The Veteran died in April 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In June 2012, a central office hearing was held before the undersigned Veterans Law Judge (VLJ).  At that time, the record was held open 60 days.  To date, the appellant has not submitted additional argument or evidence.

The VBMS and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's cause of death is listed as metastatic colon cancer.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD) and irritable bowel syndrome (IBS).  


The appellant asserts that the Veteran's death is related to service or service-connected disability.  Specifically, at the hearing she argued that the cancer was caused by Agent Orange exposure and/or related to solvents that he was exposed to as a mechanic.  Review of service personnel records shows that the Veteran served in Vietnam and thus Agent Orange exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  Service records also show that the Veteran was a mechanic during service and was exposed to solvents, lubricants, fuels, and asbestos.  See Medical Surveillance Questionnaire dated in April 1982.

Review of the claims folder shows that in April 2007, the Veteran underwent a VA intestines examination.  The examiner stated that IBS was not a risk factor for colon cancer and it was less likely that colon cancer was related to IBS during service.  In April 2007, the RO denied service connection for colon cancer.  

Notwithstanding, the appellant has asserted additional theories of entitlement and the Board finds that further medical opinion is warranted.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013).  Additionally, VA records for the period from July 2006 to October 2008 should be obtained.  See 38 C.F.R. § 3.159(c) (2013).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain records from the VA Medical Center in Martinsburg, West Virginia for the period from July 2006 to October 2008.  Any records obtained should be associated with the claims folder or virtual folder.  The procedures set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed.

2.  Thereafter, the AMC/RO should request a VA medical opinion to determine the nature and likely etiology of the Veteran's colon cancer.  The claims folder, to include electronic records, must be available for review.

The examiner is requested to opine whether it is at least as likely as not that the Veteran's colon cancer had its clinical onset during service or otherwise is due to an event or incident during active service, to include his presumed exposure to Agent Orange and/or exposure to fuels and solvents, etc., as a mechanic.  

In making this determination, the examiner is requested to consider all relevant records, to include the March 1988 in-service barium enema report showing multiple mucosal defects with diffential of adherent feces vs. polyps.  

The examiner is advised that service connection for the disease at issue can be established on a direct basis as related to Agent Orange and is not precluded solely because the disease is not listed as a presumptive condition associated with herbicide exposure.

If colon cancer is not found to be related to service or events therein, the examiner is requested to opine as to whether it is at least as likely as not that it was caused or aggravated (permanently worsened) by the service-connected IBS.  

The examiner must provide a complete rationale for any opinion offered.

3.  After completing the requested action and any additional development deemed appropriate, the AMC/RO must readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


